DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-34, and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Patent No. 11,025,761; hereinafter Shim) in view of Jaeger (US Patent Publication No. 2002/0036622).
With reference to claim 1, Shim discloses a touch sensing device (123) configured to be installed in an electronic device (100) (see column 6, lines 24-39; Figs. 1-2), the electronic device (100) comprising a side unit (104) and a touch switch unit (123), the side unit (104) comprising a non-conductive cover (1042) and a conductive frame (1041) coupled to the cover (see column 29, lines 14-29; Figs. 6, 8), the touch switch unit (123) comprising a first touch member (1042/212) that is a portion of the cover (in teaching non-conductive mold (1042) generating an opening (1042c) corresponding to the sensing coil (211) for user input; see column 29, lines 29-43, column 31, lines 58-63; Figs. 7, 9), the touch sensing device comprising:
	a first sensing electrode (1041) configured to be disposed inside the electronic device near the first touch member (1042/212) (see column 29, lines 14-29; Figs. 6-7); and
	a first sensing coil (211b) configured to be disposed inside the electronic device (100) (see column 31, line 53-column 32, line 3; Fig. 9b).
While Shim discloses the usage of a first sensing electrode and a first sensing coil as described above there fails to be disclosure of a first connection wire as recited.
Jaeger discloses a touch sensing device (46) configured to be used with an electronic device (12) to generate input comprises a first sensing electrode (53, 57) disposed inside the touch sensing device (46), a first sensing coil (52), and a first connection wire (54, 56) comprising one end connected to the first sensing electrode (53, 57) and another end connected to the first sensing coil (52), thereby electrically connecting the first sensing electrode to the first sensing coil (see paragraphs 24-25; Figs. 3-4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a first connection wire similar to that which is taught by Jaeger to be carried out in a touch sensing device included in an electronic device similar to that which is taught by Shim in order to provide a reliable connection between the sensing coil and the sensing electrode for generating user input.

	With reference to claim 2, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 1, wherein Shim further discloses that the first sensing electrode (1041) is further configured to face an inner surface of the first touch member (1042/211) and be spaced apart (1042c/213) from the inner surface of the first touch member by a fixed distance (see column 31, line 54-column 32, line 3).

With reference to claim 3, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 1, wherein Shim further discloses wherein the first sensing coil (211) is further configured to face an inner surface of the frame (104) and be spaced apart from the inner surface of the frame by a gap (213) that changes in response to the frame being pressed (see column 31, line 53-column 32, line 3; Fig. 9b).

With reference to claim 4, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 1, wherein Shim further discloses wherein the first sensing electrode (1041) is further configured to be disposed on an inner surface of the first touch member (1042) (see column 29, lines 14-29; Figs. 6, 8, 9b).

With reference to claim 5, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 1, wherein Shim further discloses wherein the electronic device further comprises an internal conductor (1041) disposed inside the electronic device (100) (see column 31, lines 53-66), and the touch sensing device further comprises a shielding material (1042) (see column 31, lines 54-66).
While disclosing all that is required as explained above including the usage of a shielding material, there fails to be disclosure of a first connection wire as recited.
Jaeger further discloses that touch sensing device (46) includes a shielding material (58, 59) configured to be disposed between the first connection wire (54, 56) and the internal conductor (57) (see paragraphs 24-25; Figs. 3-4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a first connection wire having a shielding material for insulation similar to that which is taught by Jaeger to be carried out in a touch sensing device included in an electronic device similar to that which is taught by Shim in order to prevent interference to thereby provide a reliable connection between the sensing coil and the sensing electrode for generating user input.

With reference to claim 6, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 1, wherein Shim further discloses wherein the electronic device further comprises an internal conductor (1041) disposed inside the electronic device (100), and the touch sensing device further comprises a shielding material (1042) (see column 31, 54-66).
While disclosing all that is required as explained above including the usage of a shielding material, there fails to be disclosure of a first connection wire as recited.
Jaeger further discloses that touch sensing device (46) includes a shielding material (58, 59) enclosing the first connection wire (54, 56) by coating the first connection wire with an insulating material (58, 59), the shielding material being configured to insulate the internal conductor (57) from the first connection wire (see paragraphs 24-25; Figs. 3-4).

With reference to claim 7, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 1, wherein Jaeger further discloses that the first connection wire (54, 56) is a flexible wire (see Fig. 4).

With reference to claim 8, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 1, wherein Jaeger discloses a substrate configured to be disposed inside the electronic device (in teaching the circuit arrangement; see Figs. 5A-B); and a circuit unit (23) mounted on the substrate (see Figs. 5A-B) and comprising a first oscillation circuit (52, 53) configured to generate a first oscillation signal having a resonant frequency that changes in response to the first touch member being touched (see paragraph 27).

With reference to claim 9, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 1, wherein Jaeger further discloses that the first oscillation circuit is further configured to generate the first oscillation signal to have a first resonant frequency in response to the first touch member not being touched, and a second resonant frequency different from the first resonant frequency in response to the first touch member being touched (see paragraphs 25-27).

With reference to claim 10, Shim discloses a touch sensing device (123) configured to be installed in an electronic device (100) (see column 6, lines 24-39; Figs. 1-2), the electronic device (100) comprising a side unit and a touch switch unit (123), the side unit (104) comprising a non- conductive cover (1042) and a conductive frame (1041) coupled to the cover (see column 29, lines 14-29; Figs. 6, 8), the touch switch unit (123) comprising a first touch member (1042/212) that is a portion of the cover (in teaching non-conductive mold (1042) generating an opening (1042c) corresponding to the sensing coil (211) for user input; see column 29, lines 29-43, column 31, lines 58-63; Figs. 7, 9) and a first force member (210) that is a portion of the frame (1041) (see column 31, lines 15-26; Figs. 7a-b), the touch sensing device comprising:
a first touch sensing unit (123a; see column 16, line 61-column 17, line 4; Figs. 2-3, 10-11) configured to be disposed inside the electronic device (see column 29, lines 44-52; Fig. 8) and comprising a first sensing electrode (1041) and a first sensing coil (211b) electrically connected to each other (see column 31, line 53-column 32, line 3; Fig. 9b), the first sensing electrode (1041) being configured to be disposed near the first touch member (1042/212) (see column 29, lines 14-29; Figs. 6-7), and
a first force sensing unit (210) comprising the first sensing coil (211b) (see column 31, lines 15-21), the first sensing coil (211b) being configured to be spaced apart from an inner surface of the first force member by a gap (213), the first sensing coil (211b) having an inductance that changes in response to a human body pressing the first force member according to a change in the gap (213) between the first sensing coil (211b) and the inner surface of the first force member caused by the human body pressing the first force member (see column 31, line 53-column 32, line 3; Fig. 9b).
	While disclosing all that is required as explained above, Shim fails to disclose a capacitance change as recited in the claim.
	Jaeger discloses a touch sensing device (46) configured to be used with an electronic device (12) to generate input comprising a first touch sensing unit (in teaching sensing of the upper surface (57, 61), see Fig. 4) having a capacitance that changes in response to a human body touching the first touch member according to a parasitic capacitance generated between the first sensing electrode (53), the first touch member (57, 59), and the human body by the human body touching the first touch member (see paragraph 25).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a first connection wire similar to that which is taught by Jaeger to be carried out in a touch sensing device included in an electronic device similar to that which is taught by Shim in order to provide a reliable connection between the sensing coil and the sensing electrode for generating user input.

With reference to claim 11, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 10, wherein Shim further discloses that the touch switch unit (123) further comprises a second touch member (123b) that is a portion of the cover and a second force member (210, second coil unit) that is a portion of the frame (1041) (see column 31, lines 15-26; Figs. 7a-b, 9b), and
the touch sensing device (123) further comprises:
a second touch sensing unit (123b; see column 16, line 61-column 17, line 4; Figs. 2-3, 10-11) configured to be disposed inside the electronic device (see column 29, lines 44-52; Fig. 8) and comprising a second sensing electrode (1041) and a second sensing coil (211b) electrically connected to each other (see column 31, line 53-column 32, line 3; Figs. 9b, 10-11), the second sensing electrode (1041) being configured to be disposed near the second touch member (1042/212) (see column 29, lines 14-29; Figs. 6-7), and
a second force sensing unit (210) comprising the second sensing coil (211b) (see column 31, lines 15-21), the second sensing coil (211b) being configured to be spaced apart from an inner surface of the second force member by a gap (213), the second sensing coil (211b) having an inductance that changes in response to a human body pressing the second force member according to a change in the gap (213) between the second sensing coil (211b) and the inner surface of the second force member caused by the human body pressing the second force member (see column 31, line 53-column 32, line 3; Fig. 9b).
	While disclosing all that is required as explained above, Shim fails to disclose a capacitance change as recited in the claim.
	Jaeger discloses a touch sensing device (46) configured to be used with an electronic device (12) to generate input comprising a touch sensing unit (in teaching sensing of the upper surface (57, 61), see Fig. 4) having a capacitance that changes in response to a human body touching the first touch member according to a parasitic capacitance generated between the sensing electrode (53), the touch member (57, 59), and the human body by the human body touching the touch member (see paragraph 25).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of capacitance sensing similar to that which is taught by Jaeger to be carried out in a touch sensing device included in an electronic device similar to that which is taught by Shim in order to provide a reliable accurate sensing data for generating user input.

With reference to claim 12, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 11, wherein Jaeger further discloses wherein the first touch sensing unit (in teaching sensing of the upper surface (57, 61), see Fig. 4) further comprises a first connection wire (54, 56) comprising one end connected to the first sensing electrode (53, 57) and another end connected to the first sensing coil (52), thereby electrically connecting the first sensing electrode to the first sensing coil (see paragraphs 24-25; Figs. 3-4), further comprises a connection wire comprising one end connected to the sensing electrode and another end connected to the sensing coil, thereby electrically connecting the sensing electrode to the second sensing coil (see paragraphs 24-25; Figs. 3-4).
While Jaeger fails to specifically disclose a second wire, the disclosure does state that a number of touch sensing devices can be used for providing user input (see paragraph 27).
Therefore based on the given combination, it would be obvious to allow a second wire connection for the second touch member in order to provide a reliable connection between the sensing coil and the sensing electrode for generating user input.

With reference to claim 13, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 12, wherein Shim further discloses the electronic device further comprises an internal conductor (1041) disposed inside the electronic device (100) (see column 31, lines 53-66), and the touch sensing device further comprises a shielding material (1042) (see column 31, lines 54-66).
While disclosing all that is required as explained above including the usage of a shielding material, there fails to be disclosure of a first connection wire as recited.
Jaeger further discloses enclosing the first connection wire by coating the first connection wire with an insulating material (58, 59), the shielding material being configured to insulate the internal conductor (57)  of the electronic device from the first connection wire (54, 56) (see paragraphs 24-25; Figs. 3-4).

With reference to claim 14, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 12, wherein Jaeger further discloses that the first connection wire (54, 56) is a flexible wire (see Fig. 4).

With reference to claim 16, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 11, wherein Shim further discloses a substrate configured to be disposed inside the electronic device (100; Fig. 9b); and
a circuit unit (211b) mounted on the substrate and connected to the first touch sensing unit (123a), the first force sensing unit (210), the second touch sensing unit (123b), and the second force sensing unit (210) (see column 29, lines 14-29; column 31, lines 15-26; Figs. 6-7ab, 9b).
While disclosing all that is required Shim fails to disclose the first and second oscillation circuit as recited.
Jaeger discloses a substrate configured to be disposed inside the electronic device (in teaching the circuit arrangement; see Figs. 5A-B); and a circuit unit (23) mounted on the substrate (see Figs. 5A-B) and comprising a first oscillation circuit (52, 53) connected to the first touch sensing unit and the first force sensing unit and configured to generate a first oscillation signal having a resonant frequency that changes in response to the first touch member being touched and changes in response to the first force member being pressed (see paragraphs 25-27);
a second oscillation circuit connected to the second touch sensing unit and the second force sensing unit and configured to generate a second oscillation signal having a resonant frequency that changes in response to the second touch member being touched and changes in response to the second force member being pressed (in teaching a second touch member thereby requiring a second oscillation circuit for touch data; see paragraphs 25-27), and
	a touch detection circuit (23) configured to detect whether the first touch member is being touched and whether the first force member is being pressed based on the resonant frequency of the first oscillation signal, and detect whether the second touch member is being touched and whether the second force member is being pressed based on the resonant frequency of the second oscillation signal (see paragraphs 25, 27; Figs. 5a-5B).
While Jaeger fails to specifically disclose a second wire, the disclosure does state that a number of touch sensing devices can be used for providing user input (see paragraph 27).
Therefore based on the given combination, it would be obvious to allow a second wire connection for the second touch member in order to provide a reliable connection between the sensing coil and the sensing electrode for generating user input.

	With reference to claim 17, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 16, wherein Jaeger further discloses that the first oscillation circuit is further configured to generate the first oscillation signal to have a first resonant frequency in response to the first touch member not being touched and the first force member not being pressed (see paragraphs 25-27), a second resonant frequency in response to the first touch member being touched and the first force member not being pressed, a third resonant frequency in response to the first touch member not being touched and the first force member being pressed, and a fourth resonant frequency in response to the first touch member being touched and the first force member being pressed, the first resonant frequency, the second resonant frequency, the third resonant frequency, and the fourth resonant frequency being different from one another (in teaching the usage of one or more controllers for each of the coil-capacitor arrangements; see paragraphs 24-25), and the second oscillation circuit (see paragraphs 25-27) is further configured to generate the second oscillation signal to have a fifth resonant frequency in response to the second touch member not being touched and the second force member not being pressed, a sixth resonant frequency in response to the second touch member being touched and the second force member not being pressed, a seventh resonant frequency in response to the second touch member not being touched and the second force member being pressed, and an eighth resonant frequency in response to the second touch member being touched and the second force member being pressed, the fifth resonant frequency, the sixth resonant frequency, the seventh resonant frequency, and the eighth resonant frequency being different from one another (in teaching the usage of one or more controllers for each of the coil-capacitor arrangements; see paragraphs 24-25).

With reference to claim 18, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 10, wherein Shim further discloses that the first sensing electrode (1041) is further configured to face an inner surface of the first touch member (1042/211) and be spaced apart (1042c/213) from the inner surface of the first touch member by a fixed distance (see column 31, line 54-column 32, line 3).

With reference to claim 19, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 10,  wherein Shim further discloses that the first sensing coil (211) is further configured to face the inner surface of the first force member (see column 31, line 53-column 32, line 3; Fig. 9b).

With reference to claim 20, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 10,  wherein Shim further discloses that the first sensing electrode is further configured to be disposed on an inner surface of the first touch member (1042) (see column 29, lines 14-29; Figs. 6, 8, 9b).

With reference to claim 21, Shim discloses an electronic device (100) comprising:
a side unit (104) comprising a non-conductive cover (1042) and a conductive frame (1041) coupled to the cover (see column 29, lines 14-29; Figs. 6, 8);
a touch switch unit (123) comprising a first touch member (1042/212) that is a portion of the cover (in teaching non-conductive mold (1042) generating an opening (1042c) corresponding to the sensing coil (211) for user input; see column 29, lines 29-43, column 31, lines 58-63; Figs. 7, 9);  and
a touch sensing device comprising:
	a first sensing electrode (1041) disposed inside the electronic device near the first touch member (1042) (see column 29, lines 14-29; Figs. 6-7);
a first sensing coil (211b) disposed inside the electronic device (100) (see column 31, line 53-column 32, line 3; Fig. 9b); and
While Shim discloses the usage of a first sensing electrode and a first sensing coil as described above there fails to be disclosure of a first connection wire as recited.
Jaeger discloses a touch sensing device (46) configured to be used with an electronic device (12) to generate input comprises a first sensing electrode (53, 57) disposed inside the touch sensing device (46), a first sensing coil (52), and a first connection wire (54, 56) comprising one end connected to the first sensing electrode (53, 57) and another end connected to the first sensing coil (52), thereby electrically connecting the first sensing electrode to the first sensing coil (see paragraphs 24-25; Figs. 3-4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a first connection wire similar to that which is taught by Jaeger to be carried out in a touch sensing device included in an electronic device similar to that which is taught by Shim in order to provide a reliable connection between the sensing coil and the sensing electrode for generating user input.
 
With reference to claim 22, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 21, wherein Shim further discloses that wherein the first sensing electrode (1041) faces an inner surface of the first touch member (1042/211) and is spaced apart (1042c/213) from the inner surface of the first touch member by a fixed distance (see column 31, line 54-column 32, line 3).

With reference to claim 23, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 21, wherein Shim further discloses that the first sensing coil (211) faces an inner surface of the frame (1041) and is spaced apart from the inner surface of the frame by a gap (213) that changes in response to the frame being pressed (see column 31, line 53-column 32, line 3; Fig. 9b).

With reference to claim 24, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 21, wherein Shim further discloses, wherein the first sensing electrode (1041) is disposed on an inner surface of the first touch member (1042) (see column 29, lines 14-29; Figs. 6, 8, 9b).

With reference to claim 25, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 21, wherein Shim further discloses further comprising an internal conductor (1041) disposed inside the electronic device (100) (see column 31, lines 53-66), wherein the touch sensing device further comprises a shielding material (1042) (see column 31, lines 54-66).
 While disclosing all that is required as explained above including the usage of a shielding material, there fails to be disclosure of a first connection wire as recited.
Jaeger further discloses that touch sensing device (46) includes a shielding material (58, 59) configured to be disposed between the first connection wire (54, 56) and the internal conductor (57) of the electronic device (100) (see paragraphs 24-25; Figs. 3-4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a first connection wire having a shielding material for insulation similar to that which is taught by Jaeger to be carried out in a touch sensing device included in an electronic device similar to that which is taught by Shim in order to prevent interference to thereby provide a reliable connection between the sensing coil and the sensing electrode for generating user input.

With reference to claim 26, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 1, wherein Shim further discloses wherein the touch sensing device further comprises a shielding material (1042) (see column 31, 54-66).
 While disclosing all that is required as explained above including the usage of a shielding material, there fails to be disclosure of a first connection wire as recited.
Jaeger further discloses that touch sensing device (46) includes a shielding material (58, 59) enclosing the first connection wire (54, 56) by coating the first connection wire with an insulating material (58, 59), the shielding material being configured to insulate the internal conductor (57) from the first connection wire (see paragraphs 24-25; Figs. 3-4).

With reference to claim 27, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 21, wherein Jaeger further discloses that the first connection wire (54, 56) is a flexible wire (see Fig. 4).

With reference to claim 28, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 21, wherein Jaeger discloses further comprises: a substrate disposed inside the electronic device (see Figs. 5A-B); and a circuit unit (23) mounted on the substrate and comprising a first oscillation circuit(52, 53) configured to generate a first oscillation signal having a resonant frequency that changes in response to the first touch member being touched (see paragraph 27 Figs. 5A-B).

With reference to claim 29, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 28, Jaeger further discloses wherein the first oscillation circuit is further configured to generate the first oscillation signal to have a first resonant frequency in response to the first touch member not being touched, and a second resonant frequency different from the first resonant frequency in response to the first touch member being touched (see paragraphs 25-27).

With reference to claim 30, Shim discloses a touch sensing device (123) configured to be installed in an electronic device (100) (see column 6, lines 24-39; Figs. 1-2), the electronic device (100) comprising a side unit and a touch switch unit (123), the side unit (104) comprising a non- conductive cover (1042) and a conductive frame (1041) coupled to the cover (see column 29, lines 14-29; Figs. 6, 8), the touch switch unit (123) comprising a first touch member (1042/212) that is a portion of the cover (in teaching non-conductive mold (1042) generating an opening (1042c) corresponding to the sensing coil (211) for user input; see column 29, lines 29-43, column 31, lines 58-63; Figs. 7, 9) and a first force member (210) that is a portion of the frame (1041) (see column 31, lines 15-26; Figs. 7a-b), the touch sensing device comprising:
a first touch sensing unit (123a; see column 16, line 61-column 17, line 4; Figs. 2-3, 10-11) configured to be disposed inside the electronic device (see column 29, lines 44-52; Fig. 8) and comprising a first sensing electrode (1041) and a first sensing coil (211b) electrically connected to each other (see column 31, line 53-column 32, line 3; Fig. 9b), the first sensing electrode (1041) being configured to be disposed near the first touch member (1042/212) (see column 29, lines 14-29; Figs. 6-7), and
a first force sensing unit (210) comprising the first sensing coil (211b) (see column 31, lines 15-21), the first sensing coil (211b) being configured to be spaced apart from an inner surface of the first force member by a gap (213), the first sensing coil (211b) having an inductance that changes in response to a human body pressing the first force member according to a change in the gap (213) between the first sensing coil (211b) and the inner surface of the first force member caused by the human body pressing the first force member (see column 31, line 53-column 32, line 3; Fig. 9b).
	While disclosing all that is required as explained above, Shim fails to disclose a capacitance change as recited in the claim.
Jaeger discloses a touch sensing device (46) configured to be used with an electronic device (12) to generate input comprising a first touch sensing unit (in teaching sensing of the upper surface (57, 61), see Fig. 4) having a capacitance that changes in response to a human body touching the first touch member according to a parasitic capacitance generated between the first sensing electrode (53), the first touch member (57, 59), and the human body by the human body touching the first touch member (see paragraph 25).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a first connection wire similar to that which is taught by Jaeger to be carried out in a touch sensing device included in an electronic device similar to that which is taught by Shim in order to provide a reliable connection between the sensing coil and the sensing electrode for generating user input.

With reference to claim 31, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 30, wherein Shim further discloses that the touch switch unit (123) further comprises a second touch member (123b) that is a portion of the cover and a second force member (210, second coil unit) that is a portion of the frame (1041) (see column 31, lines 15-26; Figs. 7a-b, 9b), and
the touch sensing device (123) further comprises:
a second touch sensing unit (123b; see column 16, line 61-column 17, line 4; Figs. 2-3, 10-11) configured to be disposed inside the electronic device (see column 29, lines 44-52; Fig. 8) and comprising a second sensing electrode (1041) and a second sensing coil (211b) electrically connected to each other (see column 31, line 53-column 32, line 3; Figs. 9b, 10-11), the second sensing electrode (1041) being configured to be disposed near the second touch member (1042/212) (see column 29, lines 14-29; Figs. 6-7), and
a second force sensing unit (210) comprising the second sensing coil (211b) (see column 31, lines 15-21), the second sensing coil (211b) being configured to be spaced apart from an inner surface of the second force member by a gap (213), the second sensing coil (211b) having an inductance that changes in response to a human body pressing the second force member according to a change in the gap (213) between the second sensing coil (211b) and the inner surface of the second force member caused by the human body pressing the second force member (see column 31, line 53-column 32, line 3; Fig. 9b).
While disclosing all that is required as explained above, Shim fails to disclose a capacitance change as recited in the claim.
	Jaeger discloses a touch sensing device (46) configured to be used with an electronic device (12) to generate input comprising a touch sensing unit (in teaching sensing of the upper surface (57, 61), see Fig. 4) having a capacitance that changes in response to a human body touching the first touch member according to a parasitic capacitance generated between the sensing electrode (53), the touch member (57, 59), and the human body by the human body touching the touch member (see paragraph 25).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of capacitance sensing similar to that which is taught by Jaeger to be carried out in a touch sensing device included in an electronic device similar to that which is taught by Shim in order to provide a reliable accurate sensing data for generating user input.

With reference to claim 32, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 31, wherein Jaeger further discloses wherein the first touch sensing unit (in teaching sensing of the upper surface (57, 61), see Fig. 4) further comprises a first connection wire (54, 56) comprising one end connected to the first sensing electrode (53, 57) and another end connected to the first sensing coil (52), thereby electrically connecting the first sensing electrode to the first sensing coil (see paragraphs 24-25; Figs. 3-4), further comprises a connection wire comprising one end connected to the sensing electrode and another end connected to the sensing coil, thereby electrically connecting the sensing electrode to the second sensing coil (see paragraphs 24-25; Figs. 3-4).
While Jaeger fails to specifically disclose a second wire, the disclosure does state that a number of touch sensing devices can be used for providing user input (see paragraph 27).
Therefore based on the given combination, it would be obvious to allow a second wire connection for the second touch member in order to provide a reliable connection between the sensing coil and the sensing electrode for generating user input.

With reference to claim 33, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 32, wherein Shim further discloses the electronic device further comprises an internal conductor (1041) disposed inside the electronic device (100) (see column 31, lines 53-66), and the touch sensing device further comprises a shielding material (1042) (see column 31, lines 54-66).
While disclosing all that is required as explained above including the usage of a shielding material, there fails to be disclosure of a first connection wire as recited.
Jaeger further discloses enclosing the first connection wire by coating the first connection wire with an insulating material (58, 59), the shielding material being configured to insulate the internal conductor (57)  of the electronic device from the first connection wire (54, 56) (see paragraphs 24-25; Figs. 3-4).

With reference to claim 34, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 32, wherein Jaeger further discloses that the first connection wire (54, 56) is a flexible wire (see Fig. 4).

With reference to claim 36, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 31, wherein Shim further discloses a substrate configured to be disposed inside the electronic device (100; Fig. 9b); and
a circuit unit (211b) mounted on the substrate and connected to the first touch sensing unit (123a), the first force sensing unit (210), the second touch sensing unit (123b), and the second force sensing unit (210) (see column 29, lines 14-29; column 31, lines 15-26; Figs. 6-7ab, 9b).
While disclosing all that is required Shim fails to disclose the first and second oscillation circuit as recited.
Jaeger discloses a substrate configured to be disposed inside the electronic device (in teaching the circuit arrangement; see Figs. 5A-B); and a circuit unit (23) mounted on the substrate (see Figs. 5A-B) and comprising a first oscillation circuit (52, 53) connected to the first touch sensing unit and the first force sensing unit and configured to generate a first oscillation signal having a resonant frequency that changes in response to the first touch member being touched and changes in response to the first force member being pressed (see paragraphs 25-27);
a second oscillation circuit connected to the second touch sensing unit and the second force sensing unit and configured to generate a second oscillation signal having a resonant frequency that changes in response to the second touch member being touched and changes in response to the second force member being pressed (in teaching a second touch member thereby requiring a second oscillation circuit for touch data; see paragraphs 25-27), and
	a touch detection circuit (23) configured to detect whether the first touch member is being touched and whether the first force member is being pressed based on the resonant frequency of the first oscillation signal, and detect whether the second touch member is being touched and whether the second force member is being pressed based on the resonant frequency of the second oscillation signal (see paragraphs 25, 27; Figs. 5a-5B).
While Jaeger fails to specifically disclose a second wire, the disclosure does state that a number of touch sensing devices can be used for providing user input (see paragraph 27).
Therefore based on the given combination, it would be obvious to allow a second wire connection for the second touch member in order to provide a reliable connection between the sensing coil and the sensing electrode for generating user input.

With reference to claim 37, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 36, wherein Jaeger further discloses that the first oscillation circuit is further configured to generate the first oscillation signal to have a first resonant frequency in response to the first touch member not being touched and the first force member not being pressed (see paragraphs 25-27), a second resonant frequency in response to the first touch member being touched and the first force member not being pressed, a third resonant frequency in response to the first touch member not being touched and the first force member being pressed, and a fourth resonant frequency in response to the first touch member being touched and the first force member being pressed, the first resonant frequency, the second resonant frequency, the third resonant frequency, and the fourth resonant frequency being different from one another (in teaching the usage of one or more controllers for each of the coil-capacitor arrangements; see paragraphs 24-25), and the second oscillation circuit (see paragraphs 25-27) is further configured to generate the second oscillation signal to have a fifth resonant frequency in response to the second touch member not being touched and the second force member not being pressed, a sixth resonant frequency in response to the second touch member being touched and the second force member not being pressed, a seventh resonant frequency in response to the second touch member not being touched and the second force member being pressed, and an eighth resonant frequency in response to the second touch member being touched and the second force member being pressed, the fifth resonant frequency, the sixth resonant frequency, the seventh resonant frequency, and the eighth resonant frequency being different from one another (in teaching the usage of one or more controllers for each of the coil-capacitor arrangements; see paragraphs 24-25).

With reference to claim 38, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 30, wherein Shim further discloses that the first sensing electrode (1041) is further configured to face an inner surface of the first touch member (1042/211) and be spaced apart (1042c/213) from the inner surface of the first touch member by a fixed distance (see column 31, line 54-column 32, line 3).

With reference to claim 39, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 30,  wherein Shim further discloses that the first sensing coil (211) is further configured to face the inner surface of the first force member (see column 31, line 53-column 32, line 3; Fig. 9b).

With reference to claim 40, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 30,  wherein Shim further discloses that the first sensing electrode is further configured to be disposed on an inner surface of the first touch member (1042) (see column 29, lines 14-29; Figs. 6, 8, 9b).

With reference to claims 41 and 42, Shim discloses a touch sensing device (123) configured to be installed in an electronic device (100) (see column 6, lines 24-39; Figs. 1-2), the electronic device (100) comprising a side unit (104) and a touch switch unit (123), the side unit (104) comprising a non-conductive cover (1042) and a conductive frame (1041) coupled to the cover (see column 29, lines 14-29; Figs. 6, 8), the frame comprises an internal structure (frame, 104), the touch switch unit (123) comprising a first touch member (1042/212) that is a portion of the cover (in teaching non-conductive mold (1042) generating an opening (1042c) corresponding to the sensing coil (211) for user input; see column 29, lines 29-43, column 31, lines 58-63; Figs. 7, 9), the touch sensing device comprising:
a dielectric member configured to be disposed on a portion of the internal structure of the frame near the first touch member (see column 21, lines 18-280; a first sensing electrode (1041) disposed on a surface of the dielectric member (in teaching the dielectric is disposed in the housing to be adjacent to the touch member of the housing frame; see Fig. 6); a first sensing coil (211b) configured to be disposed inside the electronic device a first sensing coil (211b) configured to be disposed inside the electronic device (100) (see column 31, line 53-column 32, line 3; Fig. 9b).
While Shim discloses the usage of a first sensing electrode and a first sensing coil as described above there fails to be disclosure of a first connection wire as recited.
Jaeger discloses a touch sensing device (46) configured to be used with an electronic device (12) to generate input comprises a first sensing electrode (53, 57) disposed inside the touch sensing device (46), a first sensing coil (52), and a first connection wire (54, 56) comprising one end connected to the first sensing electrode (53, 57) and another end connected to the first sensing coil (52), thereby electrically connecting the first sensing electrode to the first sensing coil (see paragraphs 24-25; Figs. 3-4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a first connection wire similar to that which is taught by Jaeger to be carried out in a touch sensing device included in an electronic device similar to that which is taught by Shim in order to provide a reliable connection between the sensing coil and the sensing electrode for generating user input.


Claims 15 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shim and Jaeger as applied to claim 11 or 31 above, and further in view of Howard et al. (US Patent Publication No. 2010/0045360; hereinafter Howard).

With reference to claims 15 and 35, Shim and Jaeger disclose all that is required as explained above with reference to the touch sensing device of claim 11 or 31, wherein Shim discloses a substrate configured to be disposed inside the electronic device (100; Fig. 9b), wherein the frame comprises an internal structure (frame, 104), the first sensing coil (211b) is mounted on a first portion of the substrate, the second sensing coil (211b) is mounted on a second portion of the substrate (in teaching the coils are located at opposite sides of the substrate; column 31, line 53-column 32 line 3; Fig. 9b),
a first force sensing unit (210) and a second force sensing unit (210) comprising the second sensing coil (211b) (see column 31, lines 15-21).
While disclosing all that is required Shim fails to disclose a first and second support member as recited.
Howard discloses a force detection device comprising the first force sensing unit (a-d) (see paragraph 46; Fig. 6), further comprises a first support member (5) configured to be supported by the internal structure of the frame (see Figs. 2, 5), the first support member comprising: a first body member supporting the first portion of the substrate on which the first sensing coil (4) is mounted (see paragraph 38; Figs. 2, 4); and two first pillar (3) members supported by the first body member and configured to be attached to the frame at two points on the frame adjacent to opposite ends of the first force member (located at each of the force sensing areas (a-d); see paragraphs 38, 44, 46; Figs. 2, 5-6), and the second force sensing unit (a-d) (see paragraph 46; Fig. 6) further comprises a second support member (5) configured to be supported by the internal structure of the frame (see Figs. 2, 5), the second support member comprising: a second body member supporting the second portion of the substrate on which the second sensing coil (4) is mounted (see paragraph 38; Figs. 2, 4); and two second pillar (3) members supported by the second body member and configured to be attached to the frame at two points on the frame adjacent to opposite ends of the second force member (located at each of the force sensing areas (a-d); see paragraphs 38, 44, 46; Figs. 2, 5-6). 
	Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a structure arrangement similar to that which is taught by Howard to be carried out in a device similar to that which is taught by Shim and Jaeger to provide a simple inductive method for detecting user input (see Howard; paragraph 7).


Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. With reference to claims 1, 10, 21, 30, 41, and 42 the applicant argues that the combination of applied references fail to disclose: a first sensing electrode configured to be disposed inside the electronic device and a first connection wire connected to the first sensing electrode and the first sensing coil thereby forming an electrical connection as recited; and  a parasitic capacitance generated between the first sensing electrode, the first touch member, and the human body touching the first touch member as further recited in claims 10 and 30.
The examiner finds that Shim and Jaeger disclose the features of the claims as recited.   Particularly, with regards to the first sensing electrode, the examiner finds that the Shim discloses the first electrode (1041) as a conductive member containing a metal material supported by metal frame (see column 29, lines 44-51; Fig. 6).  Therefore the examiner finds that Shim discloses the first electrode disposed inside the electronic device in teaching conductive member (1041), wherein the conductive member has an outside surface and an inside surface.  If the outside surface of the conductive member, as stated by the applicant has openings for the non-conductive members to pass through, than the conductive member thereby has an inside surface which is thereby attached to the metal frame.  As illustrated in Fig. 9, as pointed to by the applicant, the non-conductive mold (1042) extends through an opening formed in the conductive member (1041), wherein the underside of the non-conductive mold rest on the conductive member inside the electronic device. Therefore the examiner finds that Shim discloses a first sensing electrode configured to be disposed inside the electronic device as recited. Similar arguments were made to the first electrode of Jager, wherein the examiner finds that the first electrode of Jaeger extend from the inside of the electronic device to the outside of the device.  The examiner suggest defining the first electrode as described in the specification as a conductive electrode disposed in a first touch member (see specification paragraph 102). This description defines the first electrode as a component of the first touch member as opposed to any conductive element disposed inside the electronic device as presently defined.
  While Shim, discloses the first sensing electrode, there failed to be disclosure of the first connection wire as recited.  The examiner relied upon Jager for disclosing this feature, wherein the examiner finds that the Jaeger discloses the cited limitation.  Specifically, the examiner finds that Jaeger discloses a touch sensing device comprising a first sensing electrode, a first sensing coil, and a first connection wire (54, 56) connected therebetween for electrically connecting the first sensing electrode and the first sensing coil (see paragraphs 24-25).  The applicant finds that there fails to be a reasonable reason to combine the teachings of Shim and Jaeger as stated by the examiner.  The applicant finds that one of ordinary skill in the art would not be motivated to provide a wire conductor of Jager between the conductive member and sensing coil of Shim.  The intention of the examiner was to explain a manner of substitution of one type of detection as taught by Shim, with another manner of detection as taught by Jaeger.  That is, it is not the position of the examiner to add in the wire of Jaeger, but to show that that the usage of detection using an electrode, wire, coil configuration is well known in the art as taught by Jaeger.  Therefore the usage of a wire connection similar to that which is taught by Jaeger could be carried out in a touch sensing device included in an electronic device similar to that which is taught by Shim to thereby provide a wired reliable connection therebetween.  Thereby providing a substitution of one known method for another to obtain predictable results.  Additional arguments directed towards claims 10 and 30, include the combination of references failing to teach a parasitic capacitance generated as recited.  The examiner finds that Jaeger discloses the recitation in teaching completion of the circuit formed by the coil and the capacitor based on finger touch by the user.  Jaeger also discloses that other forms of finger touch connection of any kind known in the prior art may be used to perform detection (see paragraph 25).  Therefore the examiner finds that Shim and Jaeger disclose the features as recited.
For these reasons the examiner finds that the combination of references disclose the recited features of the claims 1-42. 




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PARK (US2015/0123681) discloses an induction input arrangement for an electronic device comprised of an oscillator generating varying resonant frequencies based on the user input (see abstract; paragraphs 42-48, 72-83; Figs. 3, 6, 10).
LI et al. (US2021/0278945) discloses a touch control system and an electronic device comprising a touch control element positioned on a side of the housing of the electronic device for regulating functions on the basis of pressure and position information (see abstract; paragraphs 29-56; Figs. 1-3).
ZHAO (US2015/0370406) discloses a mobile phone arrangement including a touch button formed on the protective film/glass corresponding to a touching-reactionless portion of an upper end or lower end of the mobile phone, wherein the touch button is connected to an induction electrode through a wire (see abstract; paragraphs 21-28; Figs. 1-3).
ZHOU et al. (US2017/0285805) discloses a terminal having a touch screen and a touch control unit, wherein the touch control unit comprises an induction electrode, a detection electrode, and a conducting wire.  The detection electrode is disposed outside a touch area of the touch screen and an induction electrode is disposed in the touch area, wherein the detection electrode and the induction electrode are connected using a conducting wire (see abstract; paragraphs 46-56, 82-90; Figs. 1-2, 4-6).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625